Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 6/20/2022, with respect to the previous objections to claims 1-3, 6, 9-10 have been fully considered and are persuasive.  Applicant has canceled claim 6 and amended the other claims to obviate the issues.  The previous objections to claims 1-3, 6, 9-10 have been withdrawn. 

Applicant’s arguments, see Remarks, filed 6/20/2022, with respect to the previous 112(b) rejections of claims 1, 6, & 10 have been fully considered and are persuasive.  Applicant has canceled claim 6 and amended the other claims to obviate the issues.  The previous 112(b) rejections of claims 1, 6, & 10 have been withdrawn. 

Applicant’s arguments, see Remarks, filed 6/20/2022, with respect to the previous 102 rejection of claim 1 under Lee and Grutzediek have been fully considered and are persuasive.  Applicant has amended claim 1 regarding the flow-speed acceleration part which does not appear to be taught by Lee and Grutzediek.  The previous 102 rejection of claim 1 under Lee and Grutzediek has been withdrawn. 

Claim Objections
Claim 1 objected to because of the following informalities:  on the second-to-last line of claim 1, “underneath of the” should be “underneath the”.  Appropriate correction is required.
Claim 10 objected to because of the following informalities:  the claim language should be reworded (e.g. “the casing comprises a lateral face, said lateral face provided with a notch to cut off ultrasonic vibration”).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 7, 9-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 1 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 1 recites “a cleaning liquid introduction member having a substantially flat plate and opposing a titled portion of an outer surface of the bottom wall”.  Examiner has reviewed Applicant’s disclosure (see Applicant’s Figures 1, 4-6, & 8, bottom surface 7, casing bottom surface 7b, cleaning liquid introduction path 29, cleaning liquid introduction member 32.  [0084]).  While technically not constituting new matter in view of the written description noted above, Examiner is not clear how the cleaning liquid introduction member 32 can be characterized as a “substantially flat plate”, but then characterize the bottom surface 7 as “tilted”.  The entire member appears wedge-shaped and inclined to oppose/coincide with bottom surface 7 and forming the cleaning liquid introduction path 29 therebetween (see MPEP 2173.03, "Correspondence Between Specification and Claims").
Claim 10 recites the limitation "the cleaning liquid discharge part" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mitsumori et al. (US 6230772) teaches a wet treatment apparatus (see Figures 3, 31-32, introducing paths 10, 110a & 110b, ultrasonic elements 16 & 116, inner extension 270). Miyamoto et al. (JP2003181394) teaches an ultrasonic cleaning device (see Figure 3, ultrasonic wave generating portion 2, vibrating member 10, nozzle 11).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718